Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 09/15/2022.  As directed by the amendment none of the claim 17-36 and 41-111 were previously canceled, none of the claims are amended. Claims 1-16 and 37-40 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed by the Applicant on 09/15/2022, to overcome the double patenting rejection over US patent 11369398, has been accepted by the office. 
Response to Arguments
Examiner thanks the Applicant for short listing the prior arts which are relevant to the current invention, from a long list of references cited in the IDS filed on 07/25/2022. 
Applicant's arguments filed on 09/15/2022 with respect to 35 U.S.C. §103 rejection of claim(s) 1, 2 and 12-16 have been fully considered. Applicant argued by stating on (Pg.10) of the remark: 
“it would not have been obvious to repurpose Gatto's optical fiber 144, since the laser energy applied from the optical fiber to the surgical site is central to the intended mode of operation of Gatto's shears 40 (as described with respect to the optical fiber). Were Gatto's optical fiber 144 somehow reconfigured to heat blade 75 of Gatto's inner tip member 52, this would require a fundamental change in Gatto's principle of operation”.
That argument is not fully persuasive. Examiner understands, Gatto teaches, laser energy is delivered from an external source to the tip of the device for coagulating tissue. However Gatto also recites: there are situations in which the surgeon would like to use a mechanical cutter and a laser coagulator… The inventive electrosurgical laser shears hand piece of the present invention is comprised of a mechanical cutter and a laser coagulator, in (Col-2, lines:40-42, 64-67, and Col-3, lines:1-4), 
Gatto further recites in (Col-3, lines:39-49): high-frequency electrical current created by the R.F. generator flows from the electrode on the distal end of the disposable tip through the surgical site…the high current density at the surgical site heats the tissue adjacent to the electrode to a degree sufficient to create an incision, and in (Col-8, lines:40-55): it is possible to provide an electrocautery capability by electrifying the disposable tip members, the preferred method is to include a separate, electrically isolated conductor tip members 150 connected by electrical cable 162 to the handle housing. Thus, the RF generator 170 transmits selected wave forms to the designated contact conductor tip 150 via cable 162 through the same passages used by the laser fiber from the lumen 140 to the outer tip end aperture 143. 
That means Gatto already teaches, heating the cutting tip using electrical energy, in addition to delivering laser energy for coagulation. 
The only missing condition was heating the tip using laser energy, which is taught by Ben Oren. For that reason the Examiner concluded; it is obvious to use laser energy for both coagulation and heating the tip, instead of using a secondary source such as a RF generator for heating the tip. And that will not require a fundamental change in Gatto’s principle of operation, as asserted by the Applicant. 
	With that the Examiner believes, the arguments are not persuasive and the current rejections are sustained.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over the patent (US 6,059,776 A) to Gatto in view of the publication (US 2014/0031800 A1) by Ben Oren et al.
Regarding claim-1 Gatto discloses an apparatus for use in a surgical procedure an Electrosurgical device comprising a mechanical cutter with laser function (Title & Abstract), 
the apparatus comprising: a tool comprising: a handle at a proximal end of the tool, an elongate shaft extending in a distal direction from the handle, the elongate shaft having proximal and distal portions (Fig.2) shows an apparatus (40) with handle (44) at the proximal end, elongated shaft (46) having a proximal end and a distal end; 
a tip disposed at the distal portion of the shaft (Fig.2) shows a tip (50) disposed at the distal end of the shaft (46), as recited in (Col-6, lines:15-17,  a cutting tip member 50 which is mounted to tubular shaft member 46), 
the distal portion of the shaft being sized and shaped to be inserted into a subject during a surgical procedure and to contact tissue of the subject (Col-2, lines:18-20, recites, the device is designed to be used in surgical procedures performed within the body through small openings in the body); 
and an optical fiber configured to deliver laser energy to the tip (Col-8, lines:20-24, recites, laser energy is delivered from an external source to the tip of the device using an optical fiber which passes through the shaft 46), 
wherein: the tip further comprises a mechanical cutting mechanism comprising a moving part that: moves with respect to another part in order to cut tissue of the subject that is disposed between the parts (Col-2, lines:55-60), recites,  mechanical cutting of tissue at the surgical site is performed by a pivoting cutter blade which attached to the distal end of the tip, and (Col-6, lines:31-36) recites different parts of the tissue cutting mechanism with reference to (Figs.29 & 31), 
Gatto discloses in (Col-3, lines:47-50), tissue at the surgical site is heated to a degree to assist in incision, and in (Col-2, lines:51-54) recites heating at the tip is done by using high frequency electrical current, (Col-8, lines:40-55) recites, the tip of the cutting member (50) is energized with RF energy to perform additional cutting or coagulation,  (Fig.39) shows the device is connected with laser generator (150), RF generator (170).
Gatto further discloses in (Col-6, lines:25-30) laser is delivered at the lower portion of the cutting member (50) through a channel (69). 
However does not specifically disclose: the tip is configured to absorb the laser energy and thermally conduct the absorbed energy to the tissue by contacting the tissue that is disposed between the parts; and 
the mechanical cutting mechanism is configured to cut the tissue of the subject using a mechanical force that is lower than a mechanical force that would be required to cut the tissue in the absence of the thermally conducted absorbed energy. 
	Ben Oren discloses a cutter, which has a circumferentially-directed laser optics configured to transmit laser radiation for modifying an area (Abstract), wherein he recites in (¶:[0141] the cutter is heated to improve the cutting performance, and the heating is done by laser radiation).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gatto to heat the blade for improving the cutting performance, and use laser energy for heating the cutting member instead of RF or high frequency electrical current, since laser is already used with the instrument, and by doing so, the need for an additional instrument to  generating RF energy can be eliminated, as taught by Ben Oren in (¶:[0141]). 
Regarding claim-2 Gatto in view of Ben Oren discloses the apparatus according to claim-1, Gatto further discloses comprising a laser configured to generate the laser energy (Fig.39): shows the device is connected with laser generator 150). 
Regarding claim-12 Gatto in view of Ben Oren discloses the apparatus according to claim-1, Gatto further discloses wherein the moving part of the mechanical cutting mechanism comprises a mechanical cutting blade that is coupled to the tip at a mechanical joint (Col-3, lines:7-9) recites: tip includes a surgical blade pivotally attached to a pin member that is secured to a tubular shaft near the distal end, and 
the other part of the mechanical cutting mechanism comprises a cutting surface against which the mechanical cutting blade slides as the mechanical cutting blade pivots from an open position to a closed position (Col-9, lines: 21-25) with reference to (Fig.1&31) recites, translational motion of the actuation link rotates the inner cutter tip member 52 within the outer cutter tip bracket 50. The inner tip member 52 has a downward facing blade 75 which slices hard and soft tissue that is located between the blade edge and one side of the outer tip member. 
Regarding claim-13 Gatto in view of Ben Oren discloses the apparatus according to claim-1, Gatto further discloses wherein the moving part of the mechanical cutting mechanism comprises a mechanical cutting blade that is coupled to the tip at a mechanical joint (Fig.31) shows cutting blade (52) with an aperture (76) which aligns with the apertures (65) of the fixed tip member (50) in a pivotal arrangement, 
the other part of the mechanical cutting mechanism is a tissue-stabilizing base configured to stabilize the tissue disposed between the mechanical cutting blade and the tissue-stabilizing base as the mechanical cutting blade cuts the tissue by pivoting toward the tissue-stabilizing base (Col-9, lines:21-28) recites actuation of the handle causes cutting member (52) to pivot downward and slice hard or soft tissue that is located on the fixed tip member (50).
Regarding claim-14 Gatto in view of Ben Oren discloses the apparatus according to claim-13, Gatto further discloses in (Col-3, lines:47-50) tissue at the surgical site is heated to a degree to assist in incision, and in (Col-2, lines:51-54) recites heating is done by using high frequency electrical current, (Col-9, lines:25-30) recites, the tip of the cutting member (50) is energized with RF energy to perform additional cutting or coagulation. (Fig.39) shows the device is connected with laser generator (150), RF generator (170). 
However does not specifically disclose at least a portion of the mechanical cutting blade is configured to absorb the laser energy and thermally conduct the absorbed energy to the tissue by contacting the tissue that is disposed between the mechanical cutting blade and the tissue-stabilizing base.
Whereas Ben Oren teaches the cutter is heated to improve the cutting performance, and heating is done by laser radiation (¶:[0141]).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gatto to heat the blade for improving the cutting performance, and use laser energy for heating the cutting member instead of RF or high frequency electrical current, since laser is already used with the instrument, and by doing that the need of an additional instrument to generate RF energy can be eliminated, as taught by Ben Oren in (¶:[0141]). 
Regarding claims 15 and 16 Gatto in view of Ben Oren discloses the apparatus according to claim-14, Gatto further discloses wherein the optical fiber is configured to deliver the laser energy to the tip (Col-8, lines:20-24, recites, laser energy is delivered from an external source to the tip of the device using an optical fiber which passes the through the shaft 46), such that the at least a portion of the mechanical cutting blade coagulates the tissue upon thermally conducting the absorbed energy to the tissue (Gatto, claim-3) recites, laser tip has a coagulating function.   
Gatto further discloses such that the at least a portion of the mechanical cutting blade vaporizes the tissue upon thermally conducting the absorbed energy to the tissue (Col-9, lines:25-30) recites, the contact tip member (150) is then energized with light energy to perform ablation or vaporization in addition to coagulations. 
Claims 3 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over the patent (US 6,059,776 A) to Gatto in view of the publication (US 2014/0031800 A1) by Ben Oren et al. and further in view of the publication (US 20200093504 A1) by Arata et al.
Regarding claim-3 Gatto in view of Ben Oren discloses the apparatus according to claim-1, Gatto discloses the tip of the device is articulable (Gatto, Claim-1), however does not elaborate whether the distal portion of the elongate shaft comprises a shape-changing region that is configured to change shape during the surgical procedure.
Arata in an analogous art discloses a manipulator which includes a pair of flexible operating bodies, and a shaft (Abstract),  wherein he teaches  an operating tool (17) coupled to the distal end of the shaft (21) as shown in (Figs. 2, 5 &11), 
Arata further teaches, the distal end of the shaft has a shape changing region marked as (P) on (Fig.2), and (Fig.11) shows that region changes shape to articulate the operating tool (17).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gatto to include an articulation region between the distal end of the shaft and the tip to have more flexibility in moving the operating tool vertically and horizontally, as taught by Arata (Fig.11). 
Regarding claim-4 Gatto in view of Ben Oren and Arata discloses the apparatus according to claim-3, and Arata further teaches wherein the shape-changing region has a bend radius that is less than 30 mm (¶:[0106] recites the bending radius is about 7.5mm). 
Regarding claim-5 Gatto in view of Ben Oren and Arata discloses the apparatus according to claim-3, and Arata further teaches wherein a widest part of the shape-changing region has a cross-section perpendicular to a longitudinal axis of the shape-changing region (Fig.11) shows the shape changing articulation region (B) and its radial cross section is perpendicular to its longitudinal axis,
Gatto discloses the shaft of the device is designed for insertion into the body through a small opening, but does not specifically disclose the cross-section of the shape-changing region having a width of less than 3 mm. However a person with ordinary skill in the art will be able to design the shaft of Gatto’s device having a diameter of less than 3mm for inserting through a small incision into the body of a patient without putting an exhausting effort. 
Regarding claim-6 Gatto in view of Ben Oren and Arata discloses the apparatus according to claim-3, and Gatto discloses an operating handle (44) Arata teaches wherein the shape-changing region is configured to change shape under active control (Fig.17), but they do not specifically disclose shape-changing region is configured to change shape under active control by the handle. However It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gatto to use the handle for controlling the articulation effect on shape changing region without adding additional arrangement. 
Regarding claim-7 Gatto in view of Ben Oren and Arata discloses the apparatus according to claim-3, and Arata teaches wherein the shape-changing region is configured to change shape more in a first plane than in a second plane perpendicular to the first plane (Fig.15) shows a table of perspective of the operational portion is rotated in a −Y direction, and (Fig.16) shows perspective view of the operation portion is displaced in an X direction, from these two figures it seen that the rotation of the operating portion in Y-direction is more than the displacement of the same operating portion in X-direction, (¶:[0111] & [0113]) explains the mechanism of those two directional movements in detail. 
Regarding claim-8 Gatto in view of Ben Oren and Arata the apparatus according to claim-7, and Arata also teaches wherein: the shape-changing region comprises a side-plate (Fig.6) shows two side plates (51 & 53) 
the side-plate: having a relaxed state and a deflected state (Fig.6) shows the side plates in relaxed sate and (Fig.17) shows the side plates in deflected state, 
the apparatus further comprising an actuator that extends distally to the shape-changing region, and the actuator is operatively coupled to the side-plate (Fig.4) shows an actuator assembly comprising shafts (35) & (41) which are coupled to the plates (51) & (53) respectively, those two shafts slide axially to cause bending of the side plates (51 & 53),
actuation of the side-plate by the actuator causes the side-plate to flex along the first plane, such that the side-plate transitions from the relaxed state to the deflected state (¶:[0064], [0069]) with reference to (Fig.13) recites the mechanism for articulating the side plates (51 & 53), the mechanism is explained below: 
the slider shaft-35 is pushed or pulled axially by the driver-27, and the other slider shaft-41 is pushed or pulled in the reverse direction with respect to the direction of shaft-35 by the driver-33, to cause the lateral articulation of the operating tool with respect to the axial direction of the main shaft-21.
Regarding claim-9 Gatto in view of Ben Oren and Arata the apparatus according to claim-8, and Arata also teaches wherein the side-plate has a greatest thickness of between 0.1 to 0.5 mm (¶:[0079] recites, plate thickness is 0.4mm).
Regarding claim-10 Gatto in view of Ben Oren and Arata the apparatus according to claim-9, and Arata also teaches wherein the greatest thickness of the side-plate is less than 0.3 mm (¶:[0079] recites plate thickness is preferably 0.25 mm).
Regarding claim-11 Gatto in view of Ben Oren and Arata the apparatus according to claim-8, and Arata also teaches wherein the side-plate is a first side-plate, and the shape-changing region further comprises: a second side-plate (Fig.17) shows the shape changing region with a 1st side plate (51) and a 2nd side plate (53); and a connecting portion that connects a distal portion of the first side-plate to a distal portion of the second side-plate (Fig.17)  further shows the two side plates (51 & 53) are connected to each other by connecting portion (87).
Claims 37 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over the patent (US 6,059,776 A) to Gatto in view of the publication (US 2014/0031800 A1) by Ben Oren et al. and further in view of the publication (US 20200178994 A1) by Honegger.
Regarding claim-37 Gatto in view of Ben Oren discloses the apparatus according to claim-1.  Gatto further discloses wherein the other part of the mechanical cutting mechanism comprises a grasper (a) having first and second grasping elements, and (b) configured to grasp tissue of the subject between the first and second grasping elements (Col-9, lines:20-25), Gatto recites, the translational motion of the actuation link rotates the inner cutter tip member (52) within the outer cutter tip bracket (50). The inner tip member (52) has a downward facing blade (75) which slices hard and soft tissue that is located between the blade edge and one side of the outer tip member.  
The following limitation: at least a portion of the mechanical cutting blade is configured to absorb the laser energy and thermally conduct the absorbed energy to the tissue by contacting the tissue that is disposed between the mechanical cutting blade and the grasper is similar to part of the limitations already recited in claim-1, Ben Oren teaches that limitation as discussed above.
Gatto or Ben Oren does not specifically disclose: the moving part of the mechanical cutting mechanism is a mechanical cutting blade disposed within the grasper and configured to slide with respect to the grasper to cut the grasped tissue. 
However in an analogous invention, Honegger discloses an electrosurgical instrument having a first and a second jaw members, which includes a knife actuator and a knife assembly (Abstract), 
wherein he teaches in (¶:[0049]) with reference to (Fig.1B) a knife blade (130) advances through a longitudinally-extending knife channel (125) defined by one or both of the jaw members (110 & 120) to cut tissue disposed between the jaw members, and energy is delivered to the tissue-treating plates (114 and/or 124) on the upper and lower jaw members. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to include a knife which slides through a channel on the upper and lower jaws to cut the tissue while the jaw members transfer heat to the tissue to be treated, as taught by Honegger (¶:[0023]). 
Regarding claims 38 and 39 Gatto in view of Ben Oren and Honegger disclose the apparatus according to claim-37, Gatto further discloses wherein the optical fiber is configured to deliver the laser energy to the tip (Col-8, lines:20-24, recites, laser energy is delivered from an external source to the tip of the device using an optical fiber which passes the through the shaft 46),   
Gatto also discloses the at least a portion of the mechanical cutting blade coagulates the tissue upon thermally conducting the absorbed energy to the tissue (Gatto, claim-3) recites, laser tip has a coagulating function. 
Gatto further discloses the at least a portion of the mechanical cutting blade vaporizes the tissue upon thermally conducting the absorbed energy to the tissue (Col-9, lines:25-30) recites, the contact tip member (150) is then energized with light energy to perform ablation or vaporization in addition to coagulations. 
Regarding claim-40 Gatto in view of Ben Oren and Honegger disclose the apparatus according to claim-37, and Honegger teaches wherein the at least a portion of the mechanical cutting blade has low thermal mass and high thermal conductivity (¶:[0049] recites, tissue-treating plates 114, 124 are formed from an thermally conductive material). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use high thermal conductive material for quickly transmitting heat to tissue under treatment, as taught buy Honegger, (¶:[0048-049]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792